Citation Nr: 0923705	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  05-05 011	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of bilateral 
corneal abrasion and blunt trauma to the eye.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Hager, Counsel



INTRODUCTION

The Veteran served on active duty from February 1989 to July 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  In that decision, the RO 
denied the Veteran's petition to reopen her previously denied 
claim for service connection for residuals of bilateral 
corneal abrasion and blunt trauma to the eye.


FINDING OF FACT

In June 2009, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant, 
through her authorized representative, that a withdrawal of 
this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204.  Withdrawal may be made by the appellant or by her 
authorized representative.  Id.  

In a June 2009 letter, the appellant's representative wrote 
that the appellant intended to pursue a different claim, for 
service connection for sun damage to both eyes, which had 
been granted, but she did not want to pursue the claim on 
appeal herein.  Thus, the appellant, through her authorized 
representative, has withdrawn her appeal of the denial of the 
petition to reopen the claim for service connection for 
residuals of bilateral corneal abrasion and blunt trauma to 
the eye and, hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the denial of the petition to reopen the 
claim for service connection for residuals of bilateral 
corneal abrasion and blunt trauma to the eye and it is 
dismissed.


ORDER

The appeal of the denial of the petition to reopen the claim 
for service connection for residuals of bilateral corneal 
abrasion and blunt trauma to the eye is dismissed.




		
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


